 


109 HR 173 IH: Anti-Terrorism and Port Security Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 173 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Transportation and Infrastructure, Ways and Means, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prevent and respond to terrorism and crime at or through ports. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Anti-Terrorism and Port Security Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Deterring and punishing terrorism and crime at United States ports 
Sec. 101. Destruction or interference with vessels or maritime facilities 
Sec. 102. Criminal sanctions for placement of destructive devices or substances in United States jurisdictional waters 
Sec. 103. Piracy and privateering 
Sec. 104. Use of a dangerous weapon or explosive on a passenger vessel 
Sec. 105. Sanctions for failure to heave to and for obstruction of boarding and providing false information 
Sec. 106. Criminal sanctions for violence against maritime navigation 
Sec. 107. Criminal sanctions for malicious dumping 
Sec. 108. Attorney general to coordinate port-related crime data collection 
Title II—Protecting United States ports against terrorism and crime 
Subtitle A—General Provision 
Sec. 201. Definitions 
Subtitle B—Security Authority 
Sec. 211. Designated security authority 
Subtitle C—Securing the Supply Chain 
Sec. 221. Penalties for inaccurate manifest 
Sec. 222. Shipment profiling plan 
Sec. 223. Inspection of merchandise at foreign facilities 
Subtitle D—Security of Seaports and Containers 
Sec. 231. Seaport security requirements 
Sec. 232. Seaport security cards 
Sec. 233. Securing sensitive information 
Sec. 234. Container security 
Sec. 235. Office and inspection facilities 
Sec. 236. Security grants to seaports 
Title III—Authorization 
Sec. 301. Authorization of appropriations 
IDeterring and punishing terrorism and crime at United States ports 
101.Destruction or interference with vessels or maritime facilities 
(a)In generalTitle 18, United States Code, is amended by inserting after chapter 65 the following: 
 
66Maritime vessels 
 
Sec 
1371. Jurisdiction and scope 
1372. Destruction of vessel or maritime facility 
1373. Imparting or conveying false information 
1371Jurisdiction and scope 
(a)In generalThere is jurisdiction under section 3231 over an offense under this chapter if— 
(1)the prohibited activity takes place within the United States, or in waters or submerged lands thereunder subject to the jurisdiction of the United States; or 
(2)the prohibited activity takes place outside the United States, and— 
(A)an offender or a victim of the prohibited activity is a citizen of the United States; 
(B)a citizen of the United States was on board a vessel to which this chapter applies; or 
(C)the prohibited activity involves a vessel of the United States. 
(b)ApplicabilityNothing in this chapter shall apply to otherwise lawful activities carried out by, or at the direction of, the United States Government. 
1372.Destruction of vessel or maritime facility 
(a)OffensesIt shall be unlawful for any person— 
(1)to willfully— 
(A)set fire to, damage, destroy, disable, or wreck any vessel; or 
(B)place or cause to be placed a destructive device or destructive substance in, upon, or in proximity to, or otherwise make or cause to be made an unworkable or unusable or hazardous to work or use, any vessel (as defined in section 3 of title 1), or any part or other materials used or intended to be used in connection with the operation of a vessel; or 
(C)set fire to, damage, destroy, disable, or displace a destructive device or destructive substance in, upon, or in proximity to, any maritime facility, including any aid to navigation, lock, canal, or vessel traffic service facility or equipment, or interfere by force or violence with the operation of such maritime facility, if such action is likely to endanger the safety of any vessel in navigation; 
(D)set fire to, damage, destroy, disable, or place a destructive device or destructive substance in, upon, or in proximity to any appliance, structure, property, machine, apparatus, or any facility or other material used or intended to be used in connection with the operation, maintenance, loading, unloading, or storage of any vessel or any passenger or cargo carried on, or intended to be carried on, any vessel; 
(E)perform an act of violence against or incapacitate an individual on a vessel, if such act of violence or incapacitation is likely to endanger the safety of the vessel or those on board; 
(F)perform an act of violence against a person that causes or is likely to cause serious bodily injury in, upon, or in proximity to any appliance, structure, property, machine, apparatus, or any facility or other material used or intended to be used in connection with the operation, maintenance, loading, unloading, or storage of any vessel or any passenger or cargo carried or intended to be carried on any vessel; or 
(G)communicate information, knowing the information to be false and under circumstances in which such information may reasonably be believed, thereby endangering the safety of any vessel in navigation; or 
(2)to attempt or conspire to do anything prohibited under paragraph (1). 
(b)PenaltyAny person who— 
(1)violates subparagraph (A) or (B) of subsection (a)(1) shall be fined in accordance with this title or imprisoned for a maximum life imprisonment term, or both, and if death results, shall be subject to the death penalty; and 
(2)violates subsection (a)(2) or subparagraph (C), (D), (E), (F), or (G) of subsection (a)(1) shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
(c)Additional penaltiesAny person who is fined or imprisoned in accordance with subsection (b) for an offense that involved a vessel that, at the time the violation occurred, carried high-level radioactive waste or spent nuclear fuel shall be fined in accordance with this title or imprisoned for not less than 30 years, or for life. 
(d)Threatened offenseAny person who willfully imparts or conveys any threat to do an act which would violate this chapter, with an apparent determination and will to carry out the threat, shall be— 
(1)fined in accordance with this title or imprisoned not more than 5 years, or both; and 
(2)liable for all costs incurred as a result of such threat. 
(e)DefinitionsFor purposes of this section— 
(1)the term destructive device has the meaning as such term in section 921(a)(4); 
(2)the term destructive substance has the meaning as such term in section 31; 
(3)the term high-level radioactive waste has the meaning as such term in section 2(12) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(12)); 
(4)the term serious bodily injury has the meaning as such term in section 1365(g); and 
(5)the term spent nuclear fuel has the meaning as such term in section 2(23) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(23)). 
1373.Imparting or conveying false information 
(a)In generalAny person who imparts or conveys, or causes to be imparted or conveyed, false information, knowing the information to be false, concerning an attempt or alleged attempt being made or to be made, to do any act that is an offense under this chapter or chapter 2, 97, or 111, shall be subject to a civil penalty of not more than $5,000, which shall be recoverable in a civil action brought in the name of the United States. 
(b)Increased penaltyAny person who willfully and maliciously, or with reckless disregard for the safety of human life, imparts or conveys, or causes to be imparted or conveyed, false information, knowing the information to be false, concerning an attempt or alleged attempt being made by or to be made, to do any act that is an offense under this chapter or chapter 2, 97, or 111, shall be fined in accordance with this title or imprisoned not more than 5 years, or both.. 
(b)Technical and conforming amendmentThe table of chapters at the beginning of title 18, is amended by inserting after the item relating to chapter 65 the following: 
 
 
 
“66. Maritime Vessels1371”. 
102.Criminal sanctions for placement of destructive devices or substances in United States jurisdictional waters 
(a)In generalChapter 111 of title 18, is amended by inserting after section 2280 the following: 
 
2280A.Devices or substances in waters of the United States likely to destroy or damage Ships 
(a)In generalAny person who knowingly places or causes to be placed in waters subject to the jurisdiction of the United States, by any means, a device or substance that is likely to destroy or cause damage to a ship or its cargo, or cause interference with the safe navigation of vessels or interference with maritime commerce, such as by damaging or destroying marine terminals, facilities, and any other maritime structure or entity used in maritime commerce, with the intent of causing such destruction or damage— 
(1)shall be fined in accordance with this title and imprisoned for any term of years or for life; and 
(2)if the death of any person results from conduct prohibited under this section, may be punished by death. 
(b)ApplicabilityNothing in this section shall be construed to apply to otherwise lawfully authorized and conducted activities of the United States Government.. 
(b)Technical and conforming amendmentThe table of sections for chapter 111 of title 18, is amended by inserting after the item relating to section 2280 the following: 
 
 
2280A. Devices or substances in waters of the United States likely to destroy or damage ships. 
103.Piracy and privateeringChapter 81 of title 18, United States Code, is amended to read as follows: 
 
81Piracy and privateering 
 
Sec 
1651. Piracy 
1652. Crimes against United States persons or property on board a ship or maritime structure 
1653. Crimes against persons on board a ship or maritime structure within the territorial jurisdiction of the United States 
1654. Crimes by United States citizens or resident aliens 
1655. Privateering 
1656. Theft or conversion of vessel, maritime structure, cargo, or effects 
1657. Intentional wrecking or plunder of a vessel, maritime structure, cargo, or effects 
1658. Knowing receipt of an illegally acquired vessel, maritime structure, cargo, or effects 
1659. Attempts 
1660. Accessories 
1661. Inapplicability to United States Government activities 
1651.PiracyAny person who commits the crime of piracy and is afterwards brought into, or found in, the United States shall be imprisoned for life. 
1652.Crimes against United States persons or property on board a ship or maritime structureAny person who commits any illegal act of violence, detention, or depredation against the United States, including any vessel of the United States, citizen of the United States, any commercial structure owned in whole or in part by a United States citizen or resident alien, or any United States citizen or resident alien, or the property of that citizen or resident alien, on board a ship or maritime structure and is afterwards brought into or found in the United States, shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
1653.Crimes against persons on board a ship or maritime structure within the territorial jurisdiction of the United StatesAny person who commits any illegal act of violence, detention, or depredation against an individual on board a ship or maritime structure, or the property of that individual, in waters or submerged lands thereunder, subject to the jurisdiction of the United States, shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
1654.Crimes by United States citizens or resident aliensAny person, being a United States citizen or resident alien, or purporting to act under the authority of the United States, who commits any illegal act of violence, detention, or depredation against an individual on board a ship or maritime structure, or the property of that individual, shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
1655.Privateering 
(a)OffenseIt shall be unlawful for any person to furnish, fit out, arm, or serve in a privateer or private vessel used to commit any illegal act of violence, detention, or depredation against an individual, or the property of that individual, or any vessel or maritime structure without the express authority of the United States Government when— 
(1)the perpetrator of the act is a United States citizen or resident alien, or purports to act under authority of the United States; 
(2)the individual against whom the act is committed is a United States citizen or resident alien or the property, vessel, or maritime structure involved is owned, in whole or in part, by a United States citizen or resident alien; or 
(3)some element of the illegal act of violence, detention, or depredation is committed in waters subject to the jurisdiction of the United States. 
(b)PenaltyAny person who violates subsection (a) shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
1656.Theft or conversion of vessel, maritime structure, cargo, or effects 
(a)OffenseIt shall be unlawful for any person who is a captain, officer, crewman, or passenger of a vessel or maritime structure to assist in the theft or conversion of such vessel or maritime structure, or its cargo or effects when— 
(1)the perpetrator is a United States citizen or resident alien, or purports to act under the authority of the United States; 
(2)the vessel, maritime structure, cargo, or effects is owned in whole or in part by a United States citizen or resident alien; or 
(3)some element of the theft or conversion is committed in waters subject to the jurisdiction of the United States. 
(b)PenaltyAny person who violates subsection (a) shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
1657.Intentional wrecking or plunder of a vessel, maritime structure, cargo, or effects 
(a)OffenseIt shall be unlawful for any person to— 
(1)intentionally cause the wrecking of a vessel or maritime structure by act or omission, either directly such as by intentional grounding, or indirectly by modification or destruction of any navigational marker or safety device; 
(2)intentionally plunder, steal, or destroy a vessel, maritime structure, cargo, or effects when such vessel or maritime structure is in distress, wrecked, lost, stranded, or cast away; or 
(3)intentionally obstruct or interfere with the rescue of a person on board a vessel or maritime structure in distress, wrecked, lost, stranded, or cast away, or the legal salvage of such a vessel, maritime structure, cargo, or effects, when— 
(A)the perpetrator is a United States citizen or resident alien, or purports to act under authority of the United States; 
(B)the vessel, maritime structure, cargo, or effects is owned in whole or in part by a United States citizen or resident alien; or 
(C)some element of the theft or conversion is committed in waters subject to the jurisdiction of the United States. 
(b)PenaltyAny person who violates subsection (a) shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
1658.Knowing receipt of an illegally acquired vessel, maritime structure, cargo, or effectsAny person who knowingly receives or acquires a vessel, maritime structure, cargo, or effects converted or obtained by action falling under any section of this chapter shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
1659.AttemptsAny person who attempts any act which, if committed, would constitute an offense under this chapter shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
1660.Accessories 
(a)Commission of an offenseAny person who knowingly assists any person in the commission of an act that constitutes an offense under this chapter shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
(b)Avoidance of consequencesAny person who knowingly assists any person in avoiding the consequences of an act that constitutes an offense under this chapter shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
1661.Inapplicability to United States Government activitiesNothing in this chapter shall apply to otherwise lawful activities— 
(1)carried out by, or at the direction of, the United States Government; or 
(2)undertaken under a letter or marque and reprisal issued by the United States Government.. 
104.Use of a dangerous weapon or explosive on a passenger vessel 
(a)In generalChapter 39 of title 18, is amended by inserting after section 831 the following: 
 
832.Use of a dangerous weapon or explosive on a passenger vessel 
(a)OffenseIt shall be unlawful for any person to willfully— 
(1)commit an act, including the use of a dangerous weapon, explosive, or incendiary device, with the intent to cause death or serious bodily injury to a crew member or passenger of a passenger vessel or any other person while on board a passenger vessel; or 
(2)attempt, threaten, or conspire to do any act referred to in paragraph (1). 
(b)PenaltyAny person who violates subsection (a) shall be fined in accordance with this title or imprisoned not more than 20 years, or both. 
(c)Aggravated offenseAny person who commits an offense described in subsection (a) in a circumstance in which— 
(1)the vessel was carrying a passenger at the time of the offense; or 
(2)the offense has resulted in the death of any person;shall be guilty of an aggravated offense and shall be fined in accordance with this title or imprisoned for any term of years or for life. 
(d)ApplicabilityThis section shall apply to vessels that are subject to the jurisdiction of the United States, and vessels carrying passengers who are United States citizens or resident aliens, wherever located. 
(e)DefinitionsFor purposes of this section— 
(1)the term dangerous weapon has the meaning given such term in section 930(g); 
(2)the term explosive or incendiary device has the meaning given such term in section 232(5); 
(3)the term passenger has the same meaning given such term in section 2101(21) of title 46; 
(4)the term passenger vessel has the same meaning given such term in section 2101(22) of title 46; and 
(5)the term serious bodily injury has the meaning given such term in section 1365(g).. 
(b)Technical and conforming amendmentThe table of sections for chapter 39 of title 18, is amended by inserting after the item relating to section 831 the following: 
 
 
832. Use of a dangerous weapon or explosive on a passenger vessel. 
105.Sanctions for failure to heave to and for obstruction of boarding and providing false information 
(a)In generalChapter 109 of title 18, United States Code, is amended by adding at the end the following: 
 
2237.Sanctions for failure to heave to; sanctions for obstruction of boarding or providing false information 
(a)Failure to heave toIt shall be unlawful for the master, operator, or person in charge of a vessel of the United States, or a vessel subject to the jurisdiction of the United States, to knowingly fail to obey an order to heave to on being ordered to do so by an authorized Federal law enforcement officer. 
(b)Obstruction of boarding and providing false informationIt shall be unlawful for any person on board a vessel of the United States or a vessel subject to the jurisdiction of the United States to— 
(1)forcibly assault, resist, oppose, prevent, impede, intimidate, or interfere with a boarding or other law enforcement action authorized by any Federal law, or to resist a lawful arrest; or 
(2)provide information to a Federal law enforcement officer during a boarding of a vessel regarding the vessel’s destination, origin, ownership, registration, nationality, cargo, or crew that the person knows is false. 
(c)LimitationsThis section shall not limit the authority of— 
(1)an officer under section 581 of the Tariff Act of 1930 (19 U.S.C. 1581) or any other provision of law enforced or administered by the Secretary of the Treasury or the Under Secretary for Border and Transportation Security of the Department of Homeland Security; or 
(2)a Federal law enforcement officer under any law of the United States to order a vessel to stop or heave to. 
(d)Consent or objection to enforcementA foreign nation may consent or waive objection to the enforcement of United States law by the United States under this section by radio, telephone, or similar oral or electronic means, which consent or waiver may be proven by certification of the Secretary of State or the Secretary’s designee. 
(e)PenaltyAny person who intentionally violates this section shall be fined in accordance with this title and imprisoned not more than 1 year. 
(f)DefinitionsFor purposes of this section— 
(1)the terms vessel of the United States and vessel subject to the jurisdiction of the United States have the same meanings as such terms in section 3 of the Maritime Drug Law Enforcement Act (46 U.S.C. App. 1903); 
(2)the term heave to means to cause a vessel to slow, come to a stop, or adjust its course or speed to account for the weather conditions and sea state to facilitate a law enforcement boarding; and 
(3)the term Federal law enforcement officer has the same meaning as such term in section 115.. 
(b)Technical and conforming amendmentThe table of sections for chapter 109 of title 18, United States Code, is amended by adding at the end the following: 
 
 
2237. Sanctions for failure to heave to; sanctions for obstruction of boarding or providing false information. 
106.Criminal sanctions for violence against maritime navigationSection 2280(a) of title 18, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraphs (F), (G), and (H) as (G), (H), and (I), respectively; 
(B)by inserting after subparagraph (E) the following: 
 
(F)destroys, damages, alters, moves, or tampers with any aid to maritime navigation maintained by the Saint Lawrence Seaway Development Corporation under the authority of section 4 of the Act of May 13, 1954, (33 U.S.C. 984) or the Coast Guard pursuant to section 81 of title 14, or lawfully maintained by the Coast Guard pursuant to section 83 of title 14, if such act endangers or is likely to endanger the safe navigation of a ship;; and 
(C)in subparagraph (I), as so redesignated, by striking through (G) and inserting through (H); and 
(2)in paragraph (2), by striking (C) or (E) and inserting (C), (E), or (F). 
107.Criminal sanctions for malicious dumping 
(a)In generalChapter 111 of title 18, United States Code, is amended by adding at the end the following: 
 
2282.Knowing discharge or release 
(a)Endangerment of human lifeAny person who knowingly discharges or releases oil, a hazardous material, a noxious liquid substance, or any other substance into the navigable waters of the United States or the adjoining shoreline with the intent to endanger human life, health, or welfare— 
(1)shall be fined in accordance with this title and imprisoned for any term of years or for life; and 
(2)if the death of any person results from conduct prohibited under this section, may be punished by death. 
(b)Endangerment of marine environmentAny person who knowingly discharges or releases oil, a hazardous material, a noxious liquid substance, or any other substance into the navigable waters of the United States or the adjacent shoreline with the intent to endanger the marine environment shall be fined in accordance with this title or imprisoned not more than 30 years, or both. 
(c)DefinitionsFor purposes of this section— 
(1)the term discharge means any spilling, leaking, pumping, pouring, emitting, emptying, or dumping; 
(2)the term hazardous material has the same meaning given such term in section 2101(14) of title 46; 
(3)the term marine environment has the same meaning given such term in section 2101(15) of title 46; 
(4)the term navigable waters has the same meaning given such term in section 502(7) of the Federal Water Pollution Control Act (33 U.S.C. 1362(7)), and also includes the territorial sea of the United States as described in Presidential Proclamation 5928 of December 27, 1988; and 
(5)the term noxious liquid substance has the same meaning given such term in the MARPOL Protocol as defined in section 2(a)(3) of the Act to Prevent Pollution from Ships (33 U.S.C. 1901(a)(3)).. 
(b)Technical and conforming amendmentThe table of sections for chapter 111 of title 18, United States Code, is amended by adding at the end the following: 
 
 
2282. Knowing discharge or release. 
108.Attorney General to coordinate port-related crime data collection 
(a)RegulationsThe Attorney General shall issue regulations to— 
(1)require the reporting by a carrier that is the victim of a cargo theft offense to the Attorney General of information on the cargo theft offense (including offenses occurring outside ports of entry and ports of shipment origination) that identifies the port of entry, the port where the shipment originated, where the theft occurred, and any other information specified by the Attorney General; 
(2)create a database to contain the reports described in paragraph (1) and integrate those reports, to the extent feasible, with other noncriminal justice and intelligence data, such as insurer bill of lading, cargo contents and value, point of origin, and lien holder filings; and 
(3)prescribe procedures for access to the database created in accordance with paragraph (2) by appropriate Federal, State, and local governmental agencies and private companies or organizations, while limiting access to privacy of the information in accordance with other applicable Federal laws. 
(b)Modification of databases 
(1)In generalUnited States Government agencies with significant regulatory or law enforcement responsibilities at United States ports shall, to the extent feasible, modify their information databases to ensure the collection and retrievability of data relating to crime, terrorism, and related activities at, or affecting, United States ports. 
(2)Designation of agenciesThe Attorney General, after consultation with the Secretary of Homeland Security, shall designate the agencies referred to in paragraph (1). 
(c)Outreach programThe Attorney General, in consultation with the Secretary of Homeland Security, the National Maritime Security Advisory Committee established under section 70112 of title 46, United States Code, and the appropriate Federal and State agencies, shall establish an outreach program— 
(1)to work with State and local law enforcement officials to harmonize the reporting of data on cargo theft among States and localities with the United States Government’s reports; and 
(2)to work with local port security committees to disseminate cargo theft information to appropriate law enforcement officials. 
(d)Annual reportThe Attorney General shall report annually to the Committee on the Judiciary of the Senate and the House of Representatives on the implementation of this section. 
(e)Interstate or foreign shipments by carrier; State prosecutions 
(1)State prosecutionsSection 659 of title 18, United States Code, is amended— 
(A)in the first undesignated paragraph— 
(i)by striking Whoever embezzles and inserting the following: 
 
(a)Offense; penaltyWhoever— 
(1)embezzles; 
(ii)by striking from any pipeline system and all that follows through with intent to convert to his own use; and 
(iii)by striking or at the end; 
(B)in the second undesignated paragraph— 
(i)by striking Whoever buys and inserting the following: 
 
(2)buys; and 
(ii)by striking or at the end; 
(C)in the third undesignated paragraph— 
(i)by striking “Whoever embezzles” and inserting the following” 
 
(3)embezzles; and 
(ii)by striking with intent to convert to his own use; 
(D)in the fourth undesignated paragraph, by striking Whoever embezzles and inserting the following: 
 
(4)embezzles; 
(E)in the fifth undesignated paragraph, by striking Shall in each case and inserting the following: 
shall in each case; 
(F)in the sixth undesignated paragraph, by striking The and inserting the following: 
 
(b)Location of offenseThe; 
(G)in the seventh undesignated paragraph, by striking “The” and inserting the following” 
 
(c)Separate offenseThe; 
(H)in the eighth undesignated paragraph, by striking To and inserting the following: 
 
(d)Prima facie evidenceTo; 
(I)in the ninth undesignated paragraph, by striking A and inserting the following: 
 
(e)ProsecutionA; and 
(J)by adding at the end the following: 
 
(f)Civil penalty 
(1)In generalNotwithstanding any other provision of law, and in addition to any penalties that may be available under any other provision of law, a person who is found by the Secretary of Homeland Security, after notice and an opportunity for a hearing, to have violated this section or a regulation issued under this section shall be liable to the United States for a civil penalty not to exceed $25,000 for each violation. 
(2)Separate violationsEach day of a continuing violation shall constitute a separate violation. 
(3)Amount of penalty 
(A)In generalThe amount of a civil penalty for a violation of this section or a regulation issued under this section shall be assessed by the Attorney General, or the designee of the Attorney General, by written notice. 
(B)ConsiderationsIn determining the amount of a civil penalty under this paragraph, the Attorney General shall take into account— 
(i)the nature, circumstances, extent, and gravity of the prohibited act committed; and 
(ii)with respect to the violator, the degree of culpability, any history of prior offenses, ability to pay, and such other matters as justice may require. 
(4)Modification of penaltyThe Secretary of Homeland Security may compromise, modify, or remit, with or without conditions, any civil penalty that is subject to imposition or which has been imposed under this section. 
(5)Failure to payIf a person fails to pay an assessment of a civil penalty after it has become final, the Secretary of Homeland Security may refer the matter to the Attorney General for collection in an appropriate district court of the United States. 
(g)DefinitionFor purposes of this section, the term goods or chattels means to be moving as an interstate or foreign shipment at all points between the point of origin and the final destination (as evidenced by the waybill or other shipping document of the shipment) regardless of any temporary stop while awaiting transshipment or otherwise.. 
(2)Federal Sentencing GuidelinesPursuant to section 994 of title 28, United States Code, the United States Sentencing Commission shall review the Federal Sentencing Guidelines to determine whether sentencing enhancement is appropriate for any offense under section 659 of title 18, United States Code, as amended by this subsection. 
(3)Annual reportThe Attorney General shall annually submit to Congress a report that shall include an evaluation of law enforcement activities relating to the investigation and prosecution of offenses under section 659 of title 18, United States Code. 
IIProtecting United States ports against terrorism and crime 
AGeneral provision 
201.DefinitionsIn this title: 
(1)AircraftThe term aircraft has the meaning given that term in section 40102 of title 49, United States Code. 
(2)Captain-of-the-PortThe term Captain-of-the-Port, with respect to a United States seaport, means the individual designated by the Commandant of the Coast Guard as the Captain-of-the-Port at that seaport. 
(3)Common carrierThe term common carrier means any person that holds itself out to the general public as a provider for hire of a transportation by water, land, or air of merchandise, whether or not the person actually operates the vessel, vehicle, or aircraft by which the transportation is provided, between a port or place and a port or place in the United States. 
(4)ContainerThe term container means a container that is used or designed for use for the international transportation of merchandise by vessel, vehicle, or aircraft. 
(5)DirectorateThe term Directorate means the Border and Transportation Security Directorate of the Department of Homeland Security. 
(6)ManufacturerThe term manufacturer means a person who fabricates or assembles merchandise for sale in commerce. 
(7)MerchandiseThe term merchandise has the meaning given that term in section 401 of the Tariff Act of 1930 (19 U.S.C. 1401). 
(8)Ocean transportation intermediaryThe term ocean transportation intermediary has the meaning given that term in section 515.2 of title 46, Code of Federal Regulations (as in effect on January 1, 2003). 
(9)ShipmentThe term shipment means cargo traveling in international commerce under a bill of lading. 
(10)ShipperThe term shipper means— 
(A)a cargo owner; 
(B)the person for whose account ocean transportation is provided; 
(C)the person to whom delivery of merchandise is to be made; or 
(D)a common carrier that accepts responsibility for payment of all charges applicable under a tariff or service contract. 
(11)United States seaportThe term United States seaport means a place in the United States on a waterway with shoreside facilities for the intermodal transfer of cargo containers that are used in international trade. 
(12)VehicleThe term vehicle has the meaning given that term in section 401 of the Tariff Act of 1930 (19 U.S.C. 1401). 
(13)VesselThe term vessel has the meaning given that term in section 401 of the Tariff Act of 1930 (19 U.S.C. 1401). 
BSecurity authority 
211.Designated security authorityThe Captain-of-the-Port of each United States seaport shall be the primary authority responsible for security at the United States seaport and shall— 
(1)coordinate security at such seaport; and 
(2)be the point of contact on seaport security issues for civilian and commercial port entities at such seaport. 
CSecuring the supply chain 
221.Penalties for inaccurate manifest 
(a)Falsity or lack of manifestSection 584 of the Tariff Act of 1930 (19 U.S.C. 1584) is amended— 
(1)in subsection (a)(1)— 
(A)by striking $1,000 each place it appears and inserting $50,000; and 
(B)by striking $10,000 and inserting $50,000; and 
(2)by adding at the end the following new subsection: 
 
(c)Criminal penaltiesAny person who ships or prepares for shipment any merchandise bound for the United States who intentionally provides inaccurate or false information, whether inside or outside the United States, with respect to such merchandise for the purpose of introducing such merchandise into the United States in violation of the laws of the United States, shall be liable, upon conviction of a violation of this subsection, for a fine of not more than $50,000 or imprisonment for 1 year, or both; except that if the importation of such merchandise into the United States is prohibited, such person shall be liable for an additional fine of not more than $50,000 or imprisonment for not more than 5 years, or both.. 
(b)Penalties for violations of the arrival, reporting, entry, and clearance requirementsSubsections (b) and (c) of section 436 of Tariff Act of 1930 (19 U.S.C. 1436) are amended to read as follows: 
 
(b)Civil penaltyAny master, person in charge of a vessel, vehicle, or aircraft pilot who commits any violation listed in subsection (a) shall be liable for a civil penalty of $25,000 for the first violation, and $50,000 for each subsequent violation, and any conveyance used in connection with any such violation is subject to seizure and forfeiture. 
(c)Criminal penaltyIn addition to being liable for a civil penalty under subsection (b), any master, person in charge of a vessel, vehicle, or aircraft pilot who intentionally commits or causes another to commit any violation listed in subsection (a) shall be liable, upon conviction, for a fine of not more than $50,000 or imprisonment for 1 year, or both; except that if the conveyance has, or is discovered to have had, on board any merchandise (other than sea stores or the equivalent for conveyances other than vessels) the importation of which into the United States is prohibited, such individual shall be liable for an additional fine of not more than $50,000 or imprisonment for not more than 5 years, or both.. 
222.Shipment profiling plan 
(a)In generalThe Secretary of Homeland Security shall develop a shipment profiling plan to track containers and shipments of merchandise to be imported into the United States. The tracking system shall be designed to identify any shipment that is a threat to the security of the United States before such shipment enters the United States. 
(b)Information requirements 
(1)ContentThe shipment profiling plan required by subsection (a) shall at a minimum— 
(A)require common carriers, shippers, and ocean transportation intermediaries to provide appropriate information regarding each shipment of merchandise to the Secretary of Homeland Security; and 
(B)require shippers to use a standard international bill of lading for each shipment that includes— 
(i)the weight of the cargo; 
(ii)the value of the cargo; 
(iii)the vessel name; 
(iv)the voyage number; 
(v)a description of each container; 
(vi)a description of the nature, type, and contents of the shipment; 
(vii)the code number from the Harmonized Tariff Schedule; 
(viii)the port of destination; 
(ix)the final destination of the cargo; 
(x)the means of conveyance of the cargo; 
(xi)the origin of the cargo; 
(xii)the name of the precarriage deliverer or agent; 
(xiii)the port at which the cargo was loaded; 
(xiv)the name of the formatting agent; 
(xv)the bill of lading number; 
(xvi)the name of the shipper; 
(xvii)the name of the consignee; 
(xviii)the universal transaction number or carrier code assigned to the shipper by the Secretary; 
(xix)the information contained in the continuous synopsis record for the vessel transporting the shipment; and 
(xx)any additional information that the Secretary by regulation determines is reasonably necessary to ensure seaport safety. 
(2)Continuous synopsis record definedIn this subsection, the term continuous synopsis record means the continuous synopsis record required by regulation 5 of chapter XI–1 of the Annex to the International Convention of the Safety of Life at Sea, 1974. 
(3)Effective dateThe requirement imposed under clause (xix) of paragraph (1)(B) shall take effect on July 1, 2004. 
(c)Creation of profileThe Secretary of Homeland Security shall combine the information described in subsection (b) with other law enforcement and national security information that the Secretary determines useful to assist in locating containers and shipments that could pose a threat to the security of the United States and to create a profile of every container and every shipment within the container that will enter the United States. 
(d)Cargo screening 
(1)In generalOfficers of the Directorate shall review the profile of a shipment that a shipper desires to transport into the United States to determine whether the shipment or the container in which it is carried should be subjected to additional inspection by the Directorate. In making such a determination, an officer shall consider, in addition to any other relevant factors— 
(A)whether the shipper has regularly shipped cargo to the United States in the past; and 
(B)the specificity of the description of the shipment’s contents. 
(2)NotificationThe Secretary of Homeland Security shall transmit to the shipper and the person in charge of the vessel, aircraft, or vehicle on which a shipment is located a notification of whether the shipment is to be subjected to additional inspection as described in paragraph (1). 
(e)Consistency with the National Customs Automation ProgramThe Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall ensure that the National Customs Automation Program established pursuant to section 411 of the Tariff Act of 1930 (19 U.S.C. 1411) is compatible with the shipment profile plan developed under this section. 
223.Inspection of merchandise at foreign facilitiesNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to Congress a plan to— 
(1)station inspectors from the Directorate, other Federal agencies, or the private sector at the foreign facilities of manufacturers or common carriers to profile and inspect merchandise and the containers or other means by which such merchandise is transported as they are prepared for shipment on a vessel that will arrive at any port or place in the United States; 
(2)develop procedures to ensure the security of merchandise inspected as described in paragraph (1) until it reaches the United States; and 
(3)permit merchandise inspected as described in paragraph (1) to receive expedited inspection upon arrival in the United States. 
DSecurity of seaports and containers 
231.Seaport security requirements 
(a)RequirementNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall issue final regulations setting forth minimum security requirements, including security performance standards for United States seaports. The regulations shall— 
(1)limit private vehicle access to the terminal area of a United States seaport to vehicles that are registered at such seaport and display a seaport registration pass; 
(2)prohibit individuals, other than law enforcement officers, from carrying firearms or explosives inside a United States seaport without written authorization from the Captain-of-the-Port; 
(3)prohibit individuals from physically accessing the terminal area of a United States seaport without a seaport specific access pass; 
(4)require that officers of the Directorate, and other appropriate law enforcement officers, at United States seaports be provided with, and utilize, personal radiation detection pagers to increase the ability of such officers to accurately detect radioactive materials that could be used to commit terrorist acts in the United States; 
(5)require that the terminal area of each United States seaport be equipped with— 
(A)a secure perimeter; 
(B)monitored or locked access points; and 
(C)sufficient lighting; and 
(6)include any additional security requirement that the Secretary determines is reasonably necessary to ensure seaport security. 
(b)LimitationExcept as provided in subsection (c), any United States seaport that does not meet the minimum security requirements described in subsection (a) is prohibited from— 
(1)handling, storing, stowing, loading, discharging, or transporting dangerous cargo; and 
(2)transferring passengers to or from a passenger vessel that— 
(A)weighs more than 100 gross tons; 
(B)carries more than 12 passengers for hire; and 
(C)has a planned voyage of more than 24 hours, part of which is on the high seas. 
(c)ExceptionThe Secretary of Homeland Security may waive 1 or more of the minimum requirements described in subsection (a) for a United States seaport if the Secretary determines that it is not appropriate for such seaport to implement the requirement. 
232.Seaport security cardsSection 70105 of title 46, United States Code, is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)Prohibition 
(1)Unless the requirements of paragraph (2) are met, the Secretary shall prescribe regulations to prohibit— 
(A)an individual from entering an area of a vessel or facility that is designated as a secure area by the Secretary for purposes of a security plan for the vessel or facility that is approved by the Secretary under section 70103 of this title; and 
(B)an individual who is regularly employed at a United States seaport or who is employed by a common carrier that transports merchandise to or from a United States seaport from entering a United States seaport. 
(2)The prohibition imposed under paragraph (1) may not apply to— 
(A)an individual who— 
(i)holds a transportation security card issued under this section; and 
(ii)is authorized to be in area in accordance with the plan if the individual is attempting to enter an area of a vessel or facility that is designated as a secure area by the Secretary for purposes of a security plan for the vessel or facility approved by the Secretary under section 70103 of this title; or 
(B)an individual who is accompanied by another individual who may access the secure area or United States seaport in accordance with this section. 
(3)A person may not admit an individual into a United States seaport or a secure area unless the individual is in compliance with this subsection.; 
(2)in paragraph (2) of subsection (b)— 
(A)in subparagraph (E), by striking and; 
(B)by redesignating subparagraph (F) as subparagraph (G); and 
(C)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)an individual who is regularly employed at a United States seaport or who is employed by a common carrier that transports merchandise to or from a United States seaport; and; 
(3)in paragraph (1) of subsection (c)— 
(A)in subparagraph (C), by striking or; 
(B)in subparagraph (D), by striking the period at the end and inserting a semicolon and or; and 
(C)at the end, by inserting the following new subparagraph: 
 
(E)has not provided sufficient information to allow the Secretary to make the determinations described in subparagraph (A), (B), (C), or (D).; 
(4)by striking subsection (f); and 
(5)by inserting after subsection (e) the following new subsections: 
 
(f)Data on cardsA transportation security card issued under this section shall— 
(1)be tamper resistant; and 
(2)contain— 
(A)the number of the individual’s commercial driver’s license issued under chapter 313 of title 49, if any; 
(B)the State-issued vehicle registration number of any vehicle that the individual desires to bring into the United States seaport, if any; 
(C)the work permit number issued to the individual, if any; 
(D)a unique biometric identifier to identify the license holder; and 
(E)a safety rating assigned to the individual by the Secretary of Homeland Security. 
(g)DefinitionsIn this section: 
(1)AlienThe term alien has the meaning given the term in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3)). 
(2)United States seaportThe term United States seaport means a place in the United States on a waterway with shoreside facilities for the intermodal transfer of cargo containers that are used in international trade.. 
233.Securing sensitive information 
(a)RequirementNot later than 90 days after the date of enactment of this Act, the Captain-of-the-Port of each United States seaport shall secure and protect all sensitive information, including information that is currently available to the public, related to the seaport. 
(b)Sensitive informationIn this section, the term sensitive information means— 
(1)maps of the seaport; 
(2)blueprints of structures located within the seaport; and 
(3)any other information related to the security of the seaport that the Captain-of-the-Port determines is appropriate to secure and protect. 
234.Container security 
(a)Container seals 
(1)ApprovalNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall approve minimum standards for high security container seals that— 
(A)meet or exceed the American Society for Testing Materials Level D seals; 
(B)permit each seal to have a unique identification number; and 
(C)contain an electronic tag that can be read electronically at a seaport. 
(2)Requirement for useWithin 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall deny entry of a vessel into the United States if the containers carried by the vessel are not sealed with a high security container seal approved under paragraph (1). 
(b)Identification number 
(1)RequirementA shipment that is shipped to or from the United States either directly or via a foreign port shall have a designated universal transaction number. 
(2)TrackingThe person responsible for the security of a container shall record the universal transaction number assigned to the shipment under paragraph (1), as well as any seal identification number on the container, at every port of entry and point at which the container is transferred from one conveyance to another conveyance. 
(c)Pilot program 
(1)GrantsThe Secretary of Homeland Security is authorized to award grants to eligible entities to develop an improved seal for cargo containers that— 
(A)permit the immediate detection of tampering with the seal; 
(B)permit the immediate detection of tampering with the walls, ceiling, or floor of a container that indicates a person is attempting to improperly access the container; and 
(C)transmit information regarding tampering with the seal, walls, ceiling, or floor of the container in real time to the appropriate authorities at a remote location. 
(2)ApplicationEach eligible entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require. 
(3)Eligible entityIn this subsection, the term eligible entity means any national laboratory, nonprofit private organization, institution of higher education, or other entity that the Secretary determines is eligible to receive a grant authorized by paragraph (1). 
(d)Empty containers 
(1)CertificationThe Secretary of Homeland Security shall prescribe in regulations requirements for certification of empty containers that are to be shipped to or from the United States either directly or via a foreign port. Such regulations shall require that an empty container— 
(A)be inspected and certified as empty prior to being loaded onto a vessel for transportation to a United States seaport; and 
(B)be sealed with a high security container seal approved under subsection (a)(1) to enhance the security of United States seaports. 
235.Office and inspection facilities 
(a)Operational space in seaportsEach entity that owns or operates a United States seaport that receives cargo from a foreign country, whether governmental, quasi-governmental, or private, shall provide to the Directorate permanent office and inspection space within the seaport that is sufficient for the Directorate officers at the seaport to carry out their responsibilities. Such office and inspection space— 
(1)shall be provided at no cost to the Directorate; and 
(2)may be located outside the terminal area of the seaport. 
(b)Inspection technologyThe Secretary of Homeland Security shall maintain permanent inspection facilities that utilize available inspection technology in the space provided at each seaport pursuant to subsection (a). 
236.Security grants to seaports 
(a)Criteria for awarding grantsNotwithstanding any other provision of law, the Secretary of Homeland Security shall use the proportion of the containerized imports that are received at a United States seaport as a factor to be considered when determining whether to select that seaport for award of a competitive grant for security. 
(b)DefinitionsIn this section: 
(1)Containerized importsThe term containerized imports means the number of twenty-foot equivalent units of containerized imports that enter the United States annually through a United States seaport as estimated by the Bureau of Transportation Statistics of the Department of Transportation. 
(2)Competitive grant for securityThe term competitive grant for security means a grant of Federal financial assistance that the Secretary of Homeland Security is authorized to award to a United States seaport for the purpose of enhancing security at the seaport, including a grant of funds appropriated under the heading Border and Transportation Security in title II of the Department of Homeland Security Appropriations Act, 2005 (Public Law 108–334). 
IIIAuthorization 
301.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General and the Secretary of Homeland Security such sums as are necessary to carry out this Act. Sums authorized to be appropriated under this section are authorized to remain available until expended. 
 
